Smith, Judge.
The appellant appeals from a jury verdict convicting him of five counts of aiding and abetting prostitution. We affirm.
Appellant’s appeal is merely an enumeration of alleged errors. No citation of authority, argument, or specific reference to the transcript and record is presented supporting his eight enumerations. The appeal is deemed abandoned under Rule 18' of the Court of Appeals. Code Ann. §§ 24-3618 (c) (1), 24-3618 (c) (2), and 24-3618 (c) (3) (i); Wilson v. State, 145 Ga. App. 33, 34 (243 SE2d 304) (1978).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.

Submitted January 16, 1979 —
Decided March 1, 1979.
Gregory M. Stokes, for appellant.
Hinson McAuliffe, Solicitor, George M. Weaver, Assistant Solicitor, for appellee.